Citation Nr: 1825969	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-48 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  Unfortunately, the Veteran died in March 2008, and the appellant is his surviving spouse. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

In September 2010, the appellant testified before a Veterans Law Judge (VLJ).  A hearing transcript is of record.

In May 2011 and November 2014, the Board remanded the case for further development. 

Because the VLJ who conducted the 2010 hearing is no longer employed by the Board, the Board notified the appellant by a letter dated December 2015 that she had the option to testify in an additional hearing.  However, in January 2016, the appellant responded that she did not desire to have another hearing. 

In February 2016, the Board denied the appellant's cause of death claim on presumptive and direct bases.  Subsequently, in June 2016, the appellant appealed the case to the United States Court of Appeals for Veterans Claims (Court/CAVC).  

In an August 2017 Memorandum Decision, the Court vacated the Board's February 2016 decision finding that the Board erred by providing an inadequate statement of reasons and bases for the denial.  In its August 2017 Memorandum Decision, the Court found that the Board did not properly consider the appellant's September 2010 testimony regarding the nature of the Veteran's service.  
The case has once again returned for further appellate consideration.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in March 2008, and the official cause of death was "widely metastatic carcinoma of undetermined primary site, possible lung." 

2.  The Veteran had no adjudicated service-connected disabilities at the time of his death. 

3.  The Veteran had service in Thailand and on the island of Guam, but not Vietnam.  His primary military occupational specialty (MOS) was a pharmacy technician. 

4.  The Veteran was not exposed to herbicide agents during service either through his MOS or other credible evidence.

5.  There is affirmative evidence showing that the Veteran had a multi-decade history of smoking. 

6.  Symptoms of lung cancer were not chronic in service, were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested years after service.

7.  The Veteran's lung cancer was not incurred in service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Following the Court's Memorandum Decision, the Veteran's representative requested in January 2018 correspondence that the appellant's case be held open for the full 90 days in order for her to submit additional argument.  In February 2018, the appellant's representative submitted additional argument where it was asserted among other things that the appellant submitted photographs that the Veteran took of different buildings and farms in the area around the base as part of his work to administer injections.  In a footnote, it was noted that the appellant has provided those photographs and were attached to the brief and would be submitted by mail for consideration.  The photographs were not forthcoming.  This same statement was presented by the appellant eight years ago when she testified in 2010 - she stated that she had slides of the photographs but none were added at that time.  In the years that have transpired since that testimony, VA has still not received the photographs that the appellant states are in her possession.  The Board will not delay this appeal any further in the hope that the photographs will be received.  Moreover, even if the photographs as described by the appellant do exist, the claim still fails for the reasons expressed.  



The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Background

The Veteran's service treatment records (STRs) are entirely negative for findings of cancer. 

STRs dated from August 1982 to March 1985 show that the Veteran was treated for pain in the right lower chest and right side abdomen, general malaise, a viral upper respiratory infection/early bronchitis, pneumonia, fatigue, and yellowish tint to the skin, with a history of liver studies in 1977.  However, no chronic residuals of any disability are shown during or at separation from service. 

The Veteran's official service department records establish that he had 2 years, 1 month, and 5 days of Foreign Service and served at the Korat Royal Thai Air Force Base (Korat RT AFB) in Thailand, from December 25, 1969 to March 10, 1971, as a pharmacy technician.  Also, he was stationed at the Anderson AFB in Guam from April 16, 1981 to August 26, 1981, as a chief pharmacy services technician. 

Post-service private clinical records include a Physician's Office Note in January 2008 in which it was reported that the Veteran had smoked about 1 to 1 1/2 packs of cigarettes daily for about 40 years.  Clinical studies found masses in multiple areas in his body.  It was noted that he had been stationed at many posts during his overseas military service.  The leading consideration was that he had bronchogenic carcinoma which might have already metastasized to his liver and possibly the adrenal glands. 
Records of the Heritage Valley Health System show that an admission record of February 12, 2008 noted that until recently the Veteran had smoked 1 to 1 1/2 packs of cigarettes daily for 40 years.  A report of a February 15, 2008 consultation shows an assessment of non-small cell carcinoma of the lung, widely metastatic to the liver and bone. 

A discharge summary report from the Heritage Valley Health System relative to the Veteran's terminal hospitalization states that the final diagnoses were adenocarcinoma of underdetermined primary site, probably lung, with extensive involvement of the liver, bone, and lung, and also recent pulmonary emboli.  The full discharge summary reflects diagnoses of bronchogenic carcinoma metastatic to the liver, right pleural space, and bones; malignant right pleural effusion secondary to the above, and chronic obstructive pulmonary disease.  It was further stated that during the course of hospitalization an immunologic study was consistent with a bronchogenic origin for the tumor. 

Also, a CT of the chest revealed findings suggestive of possibly malignant pleural effusion in the right lung, and in the left lung findings suggestive of possible metastases or primary malignancy alone. 

A private surgical pathology report in February 2008 showed that a biopsy was positive for cancer and was consistent with lung adenocarcinoma. 

The Veteran died in March 2008 and the death certificate states that the immediate cause of death was listed as "widely metastatic carcinoma of undetermined primary site, possible lung."  The Veteran was not service connected for any disability at the time of his death. 

In November 2009, the appellant submitted a page from a commercial website of the Internet concerning the CHECO report which indicated that Thailand military bases used herbicides from 1968 through 1972.  One such base was the Korat, Royal Thai Air Force Base (RTAFB) and that herbicides were used in the perimeter defense area.  It further indicates that vegetation was a serious problem at the Korat RTAFB in 1972, especially near the end of the runway and the base had received Embassy permission to use herbicides, and that program began in June. 

In a November 2009 Memorandum for the Record, the RO stated that Compensation and Pension Services had reviewed a listing of herbicide use and test sites outside of Vietnam which had been provided by the Department of Defense (DOD).  As to Thailand, the DOD list indicated that limited testing of tactical herbicides was conducted in Thailand from April to September 1964, and it was not near any U.S. military installation or Royal Thai Air Force Base.  Other than this, there were no records of tactical herbicide storage or use in Thailand.  While commercial herbicides were frequently used, the CHECO report did not report the use of tactical herbicides on allied bases in Thailand but indicated that there was sporadic use of non-commercial herbicides within fenced perimeters.  Thus, if a person's military occupational specialty (MOS) or unit was one that had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  No records showed that the same tactical herbicides used in Vietnam were used in Thailand. 

It was further stated that if a claim was based on general herbicide use within a base, e.g., small-scale brush or weed clearing activity along the flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The Compensation and Pension Services could not provide any additional evidence beyond that described above.  Unless the claim was inherently incredible, clearly lacking merit, or there was no reasonable possibility that further VA assistance would substantiate the claim, ROs should send a request to JSRRC for any information to corroborate claimed exposure. 

In June 2010, a JSRRC Coordinator of the RO made a formal finding of a lack of information needed to corroborate herbicide exposure.  It was found that information for corroboration of exposure at Korat, RTAFB, as described by the widow and personnel records, was insufficient to send to JSRRC, the Marine Corps, or National Archives and Records Administration (NARA), for corroboration.  

In a June 2010 memorandum, the JSRRC indicated that it could not corroborate the alleged exposure to herbicide agent (Agent Orange), as described by the appellant and personnel records. 

The appellant testified in September 2010 that the Veteran was not sickly when he was discharged from service in 1987, but that by the time he was diagnosed with cancer, it had metastasized all over his body so much so that doctors were unable to determine the point of origin.  The appellant stated that the Veteran's cancer was deemed "widely metastatic" and had invaded the lungs, liver, and a portion of his hip before he died, although she indicated that the Veteran was being treated by a pulmonologist for his cancer prior to his death.  The appellant reported that her husband told her that he spent time on the perimeter at the base in Thailand and left the base and went into the towns and villages.  She observed that photographs taken by the Veteran of his walks off base were included in the claims file. 

In the Board's May 2011 remand it was requested that all indicated action should be taken to request that the Compensation and Pension Service review the DOD's inventory of herbicide operations to determine whether herbicides were used at Anderson Air Force Base in Guam during the period from April 16, 1981, to August 26, 1981.  If that request yielded a negative result, then a request to JSRRC should be made to attempt to verify whether Agent Orange or dioxin was used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981. 

Thereafter, the VA Appeals Management Center (AMC) made a formal finding in January 2013 as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicides or dioxin while stationed at Anderson Air Force Base in Guam. 

All procedures to obtain the information had been properly followed.  It was noted that VA Compensation and Pension Services had reported that after reviewing the DOD list of tactical herbicide use, testing, and storage sites of facilities outside of Vietnam and the Korean DMZ, there was no information that tactical herbicides, including Agent Orange, were used in Guam.  The initially the JSRRC had reported that as to Agent Orange or dioxin use at Anderson Air Force Base in Guam, a search could not be made because the dates were too expansive.  Thereafter, a median range from the dates provided in the May 2011 remand (April 16, 1981, to August 26, 1981) was used, i.e., June 1, 1981, to July 30, 1981. 

In December 2012 JSRRC stated no historical records could be found.  As suggested by JSRRC, the Air Force Historical Research Agency was contacted and replied in January 2013 that herbicides, Agent Orange, could not have been stored at Anderson Air Force Base in Guam in 1981 because the last of such herbicides were destroyed in September 1977 by being burned on a Dutch-owned ship.  The Air Force had no Agent Orange left in its inventory thereafter and, so, there could be no Agent Orange in Guam four years later (i.e., 1981).  The Air Force Historical Research Agency regretted that the known historical facts could not support this particular Veteran's claim.  The AMC also found that no further action could be taken to verify whether herbicides were used at Anderson Air Force Base in Guam from April 16, 1981, to August 26, 1981. 

Pursuant to the Board remand, in December 2014 the Veteran's claim file was reviewed by a VA clinician to determine whether it is at least as likely as not (50 percent probability or more) that the metastatic carcinoma of undetermined primary site, possibly the lung, which according to the death certificate caused or contributed to cause the Veteran's death, was due to an event or incident of the Veteran's extensive active service.  The clinician opined that the cancer was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

The rationale of the clinician was that there was no definitive diagnosis of the primary site of the cancer (no biopsy results of the cervical lymph node or lung mass were available).  Based on the medical records available, it was more likely than not that the lung was the primary site of the cancer.  A note dated February 15, 2008, from a physician stated that the Veteran had non-small cell carcinoma of the lung with metastases to the liver and bone.  There was a pleural fluid cytology report dated February 12, 2008, which was positive for lung adenocarcinoma.  There was no documentation in the Veteran's service treatment records of any specific event or incident while in military service which would have resulted in lung cancer.  His medical records stated that he had smoked 1 to 1 1/2 packs of cigarettes per day for 40 years.  Thus, cigarette smoking is the most likely cause of his lung cancer. 

The clinician further stated that the question of whether or not the Veteran was exposed to Agent Orange was not one that the clinician was qualified to answer.  "That would be up to VBA to determine.  If he was exposed to [A]gent [O]range, lung cancer is considered a presumptive condition as per the VBA."

Applicable Laws and Regulations

To establish service connection on a direct basis there must be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

VA has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309 (e), which includes respiratory cancers.  Thus, the pertinent question that remains is whether the Veteran was exposed to herbicides during service. 

The United States Court of Appeals for Veterans Claims (Court) in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service. 

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death. A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death. 38 C.F.R. § 3.312. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
Veterans who, during active service, served in the Republic of Vietnam during the period beginning in January 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung cancer, to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii), 3.309(e), 3.313. 

VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other disorder for which the VA Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32,540 - 32,548 (2010).

Moreover, the Department of Defense has confirmed to VA that herbicides were used in Thailand during the Vietnam era. The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service Connection for the Cause of the Veteran's Death - Analysis

The appellant seeks service connection for the cause of the Veteran's death.

The appellant does not contend, and the Veteran's service records do not show, that he served in the Republic of Vietnam.  Rather, her primary assertion is that the Veteran was exposed to herbicide agents while serving at the Korat Air Base (AFB) in Thailand, and that such exposure led to his death. 

The appellant asserts that the Veteran's death was caused by exposure to herbicide agents or dioxins at the Anderson AFB on the island of Guam from April 1981 to August 1981; however she later indicated, in correspondence dated in January 2013, that she had no intention to appeal the decision regarding Agent Orange exposure on Guam.  In any event, as to dioxins, the Board notes that there is no evidence showing the presence of dioxins on the island of Guam when the Veteran served at Anderson AFB or that he was exposed to them when stationed there.  Moreover, VA laws and regulations do not create a presumption of service connection for any disease due to dioxin exposure during service, nor is there any competent evidence linking the Veteran's fatal cancer to dioxins.  Thus, the Board finds that he was not exposed to herbicides while stationed at Anderson AFB in Guam, and there is no persuasive evidence to the contrary.

The discussion below focuses on the appellant's primary contention regarding claimed exposure to herbicide agents while serving in Thailand. 

In correspondence dated in February 2018, the appellant's representative argued that service connection should be presumed because the Veteran's service in Thailand is conceded, and there is credible evidence that he was near the base perimeter at that time.  The representative states that the appellant presented credible evidence demonstrating that the Veteran was near the base perimeter.  The representative noted that the appellant testified that he left through a gate that she believes was sprayed with herbicide agents, and then walked through the fields around the base perimeter, and travelled to many different areas surrounding the base as part of his work to administer injections.  The representative also noted that the appellant submitted a photograph of the Veteran taken of different buildings and farms on base.  The representative concluded that taken together, this evidence demonstrates that the Veteran travelled through and around the base perimeter. 

The Veteran died in March 2008 and the death certificate states that the immediate cause of death was listed as "widely metastatic carcinoma of undetermined primary site, possible lung."  Notably, lung cancer is among those respiratory cancers associated with herbicide agents exposure under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii).  

However, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a) for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243, 246   (1997) (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151   (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

Despite the equivocal nature of the lung being the primary site of the Veteran's cancer as shown on the death certificate, the Board finds that the record as a whole, particularly to include the December 2014 VA opinion, demonstrates that the lung was more likely than not the Veteran's primary cancer site.  Accordingly, the Board finds that lung cancer caused his death.

As noted, the use of Agent Orange and other herbicide agents has been confirmed in some portions of the Kingdom of Thailand.  There is no dispute regarding the fact that the Veteran served in Thailand from December 1969 to March 1971.  Therefore, the dispositive issue is whether he was exposed to herbicide agents at Korat AFB either through his MOS or other credible evidence.

The Veteran's MOS when he served in Thailand was a pharmacist specialist.  A further review of the record shows that, as a pharmacy specialist, he was in charge of general therapy, clinic, and pharmacy.  In this capacity, he provided technical assistance to the medical staff, maintained an adequate library of reference materials for use by the medical staff, assisted in the preparation and maintenance of a current hospital formulary, and kept abreast of new developments in the pharmacy profession.  The appellant testified that the Veteran administered injections in areas around the base.   

However, the evidence of record does not show that he served in a capacity with perimeter visits or duty, to include near the flight line (as is required by the M21-MR regulations for conceding herbicide exposure for perimeter duty at enumerated RTAFBs, including Korat).  There is no persuasive evidence of record that the Veteran's MOS or assignments involved perimeter duty at Korat RTAFB during the relevant period.   

Additionally, the evidence does not otherwise establish exposure to herbicide agents during his service at Korat AFB.  First, the Veteran's service at Korat RTAFB was prior to the noted use of herbicides and even those that were used are not shown to be other than those commercially available.  Second, the Board considered the appellant's statements and testimony provided throughout the pendency of the appeal but finds it not credible for the reasons below.  As indicated, she testified in 2010 as to the existence of photographs on slides that show the Veteran's presence near the base perimeter; however, VA has not received them.  The appellant's representative recently argued that the 2010 "judge indicated that he had the pictures in his possession at the time of the hearing."  However, a careful review of the 2010 hearing transcript does not reveal that the VLJ indicated he had possession of any such photographs, but rather only acknowledged the testimony of the appellant as to the existence of such photographs.  The only photograph referenced by the VLJ (by asking "is this the picture right here, by the way?") was in reference to the aerial picture of the Andersen AFB, which is of record.  See September 2010 hearing transcript at p. 19.  The remainder of the transcript does not reflect that the VLJ had in his possession any pictures taken by the Veteran or any pictures "of things around the base."  In fact, the same VLJ noted in the May 2011 remand that the appellant indicated that the photos were included in the file (i.e., "she indicated that photographs taken by the Veteran of his walks off base were included in the claims file").  Again, the Board, in its February 2016 decision, noted that the appellant "observed that photographs taken by the Veteran of his walks off base were included in the claims file."  Nowhere in the record did a VLJ indicate his or her possession of any of said photos on slides as described by the appellant and representative.  

Her representative in January 2018 requested the full 90 days to submit additional argument, and in February 2018, indicated that the photographs were attached to the argument via CD and mailed as well.  Again, there is no indication of the identified photographs on CD or with the mail that was associated with the argument, and there is no indication that any evidence is pending scanning for inclusion in the electronic file.  Moreover, to be clear, the only photograph of record is the aerial photograph of the Anderson AFB on the Island of Guam and that photo is not relevant to the appellant's argument regarding exposure in Thailand. 

Nonetheless, even if the photographs were included in the file and showed areas around the base and its perimeter that were purportedly taken by the Veteran, the claim would still fail.  The photographs alone would not rise to the level of credible evidence establishing exposure to herbicides during service, nor would both the photographs and the appellant's testimony. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Even assuming the existence of photographs of buildings around the base taken by the Veteran, those photographs alone would not rise to the level of credible evidence of the Veteran having served at or near the base perimeter.  

Moreover, the appellant's testimony is found to be not credible.  During the September 2010 Board hearing, she testified that she did not know the Veteran at the time of his discharge from active duty in 1987.  She stated that the Veteran's specialty was "medical field, in the pharmacy."  When asked if she knew anything about the Veteran's duty, or whether he told her anything about his duty, she indicated that the only thing he said is that he worked in the pharmacy.  He told her that he used to go to different clinics, but never mentioned Agent Orange or go into depth about it "other than STDs."  She did not know whether he treated local people, because "he didn't get specific."  She stated that the Veteran never mentioned anything about the security detail itself or the dog handlers.  Later however, when asked whether the Veteran actually left the base, or whether the appellant had any documentation of such, she answered in the affirmative, indicating that they would go through the perimeter through "some gate."  She further stated that she did not think they could have stopped spraying at a precise spot, and then skip the part of the gate, and therefore it must be that the whole perimeter, including the gate and any walkway, would have been sprayed or over sprayed in some part.  She noted that she had several pictures on slides that the Veteran took of different buildings and farms "and stuff like that."  She concluded that in order to take these pictures, he would have had to walk in fields on the other side of the perimeter.  

The appellant's testimony in this regard is in response to the hypothetical questions.  Her testimony is no more than her unsubstantiated belief that the Veteran's job took him near the base perimeter and is not considered credible evidence that such occurred.  Moreover, photographs of building and other things around the base do not amount to credible evidence demonstrating that the Veteran duties regularly took him to the base perimeter.
After a close review, the Board finds that the weight of the evidence is against a finding that the Veteran's in-service duties brought him to the perimeter at the Korat AFB either through his MOS or credible evidence.  As reflected, many of the appellant's answers to the questions posed during the hearing were in response to leading questions and amount to no more than speculation on her part.  Competent lay evidence is that which the witness has actually observed and is within the realm of her personal knowledge.  "Personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the appellant is competent to report what she believes to be true, her testimony is not considered credible given her speculative statements.  Again, she testified that "he didn't get specific" about the nature of his service and never mentioned anything about Agent Orange, and it was only until after she was presented with leading questions that she went into more specificity.  In sum, if the Veteran did not get specific as to his service duties as acknowledged by appellant, then her testimony as to where his job duties led him on base is all speculative in nature, and ultimately of no probative value.  It is also noteworthy that the appellant did not know the Veteran at the time of his service in Thailand, but met him many years later. 

The evidence against the claim includes the Veteran's service records, including his MOS, which does not establish his presence at the base perimeter during his service in Thailand.

Based on the foregoing, exposure to herbicide agents in Thailand may not be presumed in this case under 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), 3.313.   

Moreover, even assuming for the sake of argument that the Veteran's duties during service required him to work near the air base perimeter in Thailand, the presumption of service connection based on exposure to herbicide agents is rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Private treatment notes dated in January 2008 show that the Veteran was referred after an abnormal chest CT and the medical professional noted "between them the story emerged that he has smoked approximately 1 to 11/2 packs of cigarettes daily for approximately 40 years.  The medical professional additionally noted that the Veteran was a career officer in the United States Air Force and was stationed both in the United States and overseas, but made no reference to the possibility that his cancer was related to any exposure to herbicide agents.  
  
Additional private treatment notes from the Heritage Valley Health System show that until recently the Veteran had smoked 1 to 1 1/2 packs of cigarettes daily for 40 years.  The medical professional assessed a non-small carcinoma of the lung widely metastatic to liver and bone.

A December 2014 VA examiner opined that the Veteran's lung cancer was less likely than not related to his service or to any treatment received in service.  The examiner explained that there was no definite diagnosis of the primary site of the cancer (no biopsy results of the cervical lymph node or lung mass).  The examiner further noted that based on the medical records available, it is more likely than not that the Veteran had non-small cell carcinoma of the lung with metastases to the liver and bone, based on pleural fluid cytology report dated in February 2008, which was positive for lung adenocarcinoma.  Nevertheless, the examiner concluded that there was no documentation in the Veteran's service treatment records of any specific event or incident, which would have resulted in lung cancer.  Notably, the examiner opined that the Veteran's medical records indicate that he smoked 1 to 11/2 packs of cigarettes a day for 40 years, which is most likely the cause of the Veteran's lung cancer.  

Therefore, the medical evidence points to the Veteran's 40 year history of smoking as the more than likely cause of his fatal cancer.  Absent any medical evidence to the contrary, this medical evidence is considered affirmative evidence that the Veteran's lung cancer is attributed to an intercurrent cause.  Accordingly, there is no probative evidence of a nexus between the Veteran's death and his service.

In addition, the weight of the evidence is against finding that symptoms of lung cancer were "chronic" in service.  As noted above, his STRs are silent to findings of lung cancer, and the appellant does not assert chronicity in service.  Similarly, the weight of the evidence demonstrates that symptoms of lung cancer were not continuous since service separation in June 1987.  In fact, the appellant testified that when she married the Veteran in 2001 he was not sick, but rather "very healthy."  The medical records reflect that the Veteran's first symptoms of cancer occurred in approximately January 2008 and an official diagnosis of lung cancer was made in February 2008.  For these reasons, the Board finds that the symptoms of lung cancer were not continuous since service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply.

Finally, the medical evidence does not show that the Veteran's lung cancer manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  To the contrary, the evidence of record demonstrates that the onset of the Veteran's lung cancer was more than 20 years after service separation.  

With regard to the Veteran's tobacco use, the record indicates that he had a 40 year history.  To the extent that the Veteran smoked tobacco during service, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2017).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service. 38 U.S.C. §§ 1103 (a), 1110, 1131.  Therefore, any claim of service connection based on tobacco use must fail.
In sum, while the evidence is in equipoise as to the matter of whether the Veteran's fatal cancer was primary to the lung, the evidence of record does not establish that the Veteran was exposed to herbicide agents in service or that such exposure may be presumed.  Service connection for the cause of the Veteran's death on the basis that a death causing disability was due to exposure to herbicides is not warranted.

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


